Case 6:21-cv-00051-ADA Document 14-5 Filed 03/31/21 Page 1 of 3




       Exhibit C
BCS-Software                                                                                                                                                    http://www.bcs-software.com/
                                                       Case 6:21-cv-00051-ADA Document 14-5 Filed 03/31/21 Page 2 of 3

               BCS Software
                                                                                              Home   Our Services   Our Patented Portfolio   Patent Licensing     Contact Us
               We c a n m a ke i t h a p p e n wi t h ou r p a te n te d te c h n ol og y




                                Bluebonnet Consulting Services &
                                           Software
                                                                                    We're h e re to h e l p




1 of 2                                                                                                                                                                     3/15/21, 2:10 PM
BCS-Software                                                                     http://www.bcs-software.com/
               Case 6:21-cv-00051-ADA Document 14-5 Filed 03/31/21 Page 3 of 3




                                               AUSTIN - TEXAS


                                         BCS Software
                                     A NAT I V E T E X A S C O M PA NY




2 of 2                                                                                      3/15/21, 2:10 PM
